Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 4, 6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. US 20120031171 A1.
In reference to claim  1, Masuda teaches a ceramic applied electronic device (fig. 1) which incorporates a ceramic element (20; fig. 1.  see [0090], lines 1-5 which mention using ceramic to form ‘20’) having terminal electrodes (see 21a, b; fig. 6) at a base end portion thereof and from which lead wires (45; fig. 1) for connection with an external apparatus are led out, 5the ceramic applied electronic device comprising: two insulators (51a, b; fig. 4) which hold contacts (71; fig. 3, 6)  connected to the lead wires (see fig. 2) and are arranged on two surfaces of the base end portion (see fig. 1, 6); two spring components (92; fig. 5) which are located on respective outer surfaces of the two insulators (see fig. 3) and each have a flat plate portion (see fig 3, the “flat plate portion” is where springs 92a, b extend therefrom) parallel to the 10outer surface and a spring portion (92a, b; fig. 5A) supported by the flat plate portion; and a cylindrical sleeve (95; fig. 2, 5), wherein the spring portion (92a, b) of each of the two spring components has an inclined surface (see fig. 3) which inclines in a movement direction (i.e. the direction that 92 elastically deforms as sleeve 95 is mounted thereupon) in which the sleeve (95) moves toward the two spring components, 15the spring portion of each of the two spring components is elastically deformed by the sleeve hanging over the spring portion, the two insulators hold the base end portion from two sides by being pushed by the flat plate portions of the two spring components in directions in which the two insulators are brought closer to each other, and 20the contacts are pushed against the terminal electrodes (see fig. 3, 6).
In reference to claim  4, Masuda teaches the ceramic applied electronic device according to Claim 1, wherein the spring portion comprises two turnback pieces (i.e. left and right 92) which are continuous with two ends of the flat plate portion in the movement direction, and distal ends (93, 94; fig. 5) of the two turnback pieces face each other.
In reference to claim  6, Masuda teaches a connector (fig. 1) for electrically connecting terminal electrodes (21a, b; fig. 6) on a base end portion of a ceramic element (20) to lead wires (45), the connector comprising: two insulators (51a, b) which hold contacts (71; fig. 3) connected to the lead wires; two spring components (92) which are located on respective outer surfaces of the two insulators and each have a flat plate portion (see fig 3, the “flat plate portion” is where springs 92a, b extend therefrom) parallel to the outer surface and a spring portion (92a, b) supported by the flat plate portion; and a cylindrical sleeve (95), wherein the spring portion of each of the two spring components has an inclined surface which inclines in a movement direction (i.e. the direction that 92 elastically deforms as sleeve 95 is mounted thereupon) in which the sleeve (95) moves toward the two spring components, the spring portion of each of the two spring components is elastically deformed in a state in which the sleeve hangs over the spring portion, and the two insulators hold the base end portion from two sides and push the contacts against the terminal electrodes by being pushed by the flat plate portions of the two spring components in directions in which the two insulators are brought closer to each other when the sleeve hangs over the spring portions (see fig. 3, 5-7).
In reference to claim  9, Masuda teaches the connector according to Claim 6, wherein the spring portion comprises two turnback pieces (i.e. left and right 92) which are continuous with two ends of the flat plate portion in the movement direction, and distal ends (93, 94; fig. 5) of the two turnback pieces face each other.  


Allowable Subject Matter
Claims 2, 3, 5, 7, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/03/2022